DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 11/19/2020 has been received and entered into the case record.
Claims 1-3 and 10 are amended. 
Claim 81 is newly added. 
Claims 1-10, 13, 21-34 and 81 are pending and have been considered on the merits. 
All arguments have been fully considered.

Information Disclosure Statement
As stated in the previous Office Action filed on 08/19/2020, 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." (For example, p. 196-197 disclose several references which are not included in the IDS filed on 5/18/2020). Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1, 2, 4, 6, 7, 9 and 21-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Aiuti et al (2013. Science 341(6148):1-15; IDS Reference No. 1 filed on 05/18/2020) in view of Gori et al (2015. Human Gene Therapy, 26(7): 443-451) and Schmidt and Grimm (2015. Biotechnology Journal, 10, 258-272) for reasons of record set forth in the office action filed on 08/19/2020 and reiterated below and further evidenced by Petrella et al. (1998. Blood 91(12): 4554-4560).
Regarding claims 1, 2, 4, and 9, Aiuti et al. teaches a method of treating Wiskott-Aldrich Syndrome (WAS) via introducing a nucleic acid sequence for a WAS gene promoter into a cell via a SIN lentiviral vector encoding a functional WASP gene and utilizing said cell in gene therapy (Abstract). The cells contained mutations in the WAS gene which reduced the overall gene expression (Table 1, p. 3).  Aiuti et al. teaches the sequence for the donor template is Lv-w1.6W. As evidenced by Petrella et al. the accession number for this sequence is Y16094 (p. 4556). When compared to the WAS gene sequence (Accession number: NC_000023.11) via Blast, Lv-w1.6W has a.99.41% identity. This meets the limitation of the donor template encoding at least a 90% identity to the WAS gene. Aiuti et al. does not teach a nucleic acid encoding an endonuclease, nor an oligonucleotide sequence. 
Gori et al. teaches that genome editing via CRISPR for the purpose of gene therapy in humans is well known in the art wherein the CRISPR system can use lentiviral vectors and other vector/non-vector means to introduce into a cell nucleic acids encoding Cas9 (i.e. an endonuclease) and gRNA (p. 444). As evidenced by Schmidt and Grimm, gRNA typically recognizes a region of 20 nucleotides (i.e. at least 15 bases of an intergenic region) upstream from the PAM (figure 1). 
One of ordinary skill in the art would utilize CRISPR, Cas9 and gRNA which recognize a region of at least 15 bases of an intergenic region as taught in Gori et al. in order to target the WAS gene in order to reduce the overall expression of the gene in a cell for gene therapy in treating Wiskott-Aldrich Syndrome as taught in Aiuti et al. with a reasonable expectation of success. An artisan would be 
Regarding claims 6, 7 and 21-28, Aiuti et al. teaches a method of treating Wiskott - Aldrich syndrome via introducing a nucleic acid sequence as described above with lentiviral vectors as their delivery system (Abstract). However, Aiuti et al. does not teach various delivery methods such as AAV vectors, lipid particles, electroporation and chemical transfection or RNPs, DNA encoding endonuclease or RNA encoding endonuclease.
Gori et al. teaches that in CRISPR systems it is known that oligonucleotides and DNA endonucleases can be formulated in AAV vectors and lipid particles (p.444, 446). As well as the endonuclease and gRNA being introduced into the cell via electroporation or chemical transfection (p. 445-446). Gori et al. further discloses that as cargo in these various delivery methods Cas9 can be delivered as a plasmid (i.e. DNA encoding the endonuclease) or via Cas9 mRNA (p. 444-445). Additionally Gori et al. teaches that RNP’s are provided into the cell via electroporation (p. 445). 
in vivo (Gori et al; p.444, 446). Additionally, one would be motivated to utilize electroporation as it is also an effective means of delivery for RNP complexes comprising endonucleases and gRNA for ex vivo editing and additionally is known for its uses in delivering plasmid DNA encoding cas9 and mRNA (Gori et al; p. 445-446). All of these deliver methods and forms of nucleic acids encoding for endonucleases are well known in the art and therefore have a reasonable expectation of success when used to edit a genome in a cell of a subject with WAS.
Regarding claim 29, Aiuti et al. teaches that there is one or more mutations at the endogenous WAS gene (Abstract).
Regarding claims 30-32, Aiuti et al. discloses that the patients all had less than 5% endogenous WAS protein expression (i.e. about 95% or more reduced expression) (Table 1). The expression of the introduced WAS gene in the cell increased gene expression to about 37% in peripheral blood and even about 71% in bone marrow post gene therapy. Thereby, showing the introduced WAS gene having an expression of about 8 fold increase in peripheral blood and about 14 fold increase than the <5% endogenous baseline. Additionally shows the introduced WAS gene having at least about 17% more than the endogenous WAS expression (Supplementary Figure S6).
Regarding claim 33 and 34, Aiuti et al teaches that the cells wherein the nucleic acid sequence is introduced are HSPC (Abstract).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date. 


Claims 1 and 3 remain rejected under 35 U.S.C. 103 as being unpatentable over Aiuti et al. (supra) in view of Gori et al. (supra) and Schmidt and Grimm (supra) as applied to claims 1, 2, 4, 6, 7, 9 and 21-34 above, and further in view of Jaenisch et al. (WO2014/172470) for reasons of record set forth in the office action filed on 08/19/2020 and reiterated below.
Regarding Claim 3, Aiuti in view of Gori et al. and Schmidt and Grimm provide teachings and motivations to practice a method of genome editing via CRISPR to treat WAS as discussed above. However the references do not teach the sequence illustrated in SEQ ID NO: 2 as a nucleic acid sequence encoding for an endonuclease. 
Jaenisch et al. teaches a Cas9 endonuclease variant called SEQ ID NO: 485 (instant application’s SEQ ID NO: 2). SEQ ID NO: 485, described as the wild type Cas9, is used in CRISPR and is introduced into stem cells or zygotes for the purpose of mutating targeted nucleic acid sequences and modulating gene expression (para. 0025, Abstract). 
It would be obvious to one of ordinary skill to substitute the nucleic acid sequence SEQ ID NO: 2 in the instant application with SEQ ID NO: 485 of Jaenisch et al. with a reasonable expectation of success as they are known variant equivalents of Cas9 for the same purpose within the CRISPR system. See MPEP 2144.06.
Therefore the invention would be obvious at the time of the effective filing date to a person of ordinary skill in the art.

Claims 1, 5 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Aiuti et al. (supra) in view of Gori et al. (supra) and Schmidt and Grimm (supra) as applied to claims 1, 2, 4, 6, 7, 9 and 21-34  above, and further in view of Davis et al (US20180340221), Diez et al. (2011. Molecular pharmaceutics, 8, 1525-1537) and Tolmachov et al. (2007. Medical Hypothesis, 68: 329-331) for reasons of record set forth in the office action filed on 08/19/2020 and reiterated below.
Regarding claims 5 and 8, Aiuti et al in view of Gori et al. and Schmidt and Grimm provide teachings and motivations to practice a method of genome editing via CRISPR in a cell. These references do not teach codon optimization of nucleic acids encoding endonucleases, nor covalently bonded oligonucleotides attached to the mRNA encoding an endonuclease.
	Davis et al. teaches a CRISPR system wherein a system comprising a CAS protein (i.e. endonuclease) and a guide RNA. Additionally, an oligonucleotide is covalently linked to the Cas protein by covalent bonds (para. 0005). Furthermore, Davis et al. discloses that the Cas protein can be in mRNA form and that mRNA can be codon optimized for expression in a cell of interest (para. 0033, 0106).
	One of ordinary skill in the art would combine the covalently linked oligonucleotide and the codon optimization as taught by Davis et al. with the method taught by Aiuti et al. in view of Gori et al. and Schmidt and Grimm as doing so would produce a method for gene editing with a reasonable expectation of success. An artisan would be motivated to have their nucleic acid codon optimized as it has been shown that in studies treating WAS using gene therapy, codon optimization achieves good expression levels on RNA and protein levels and could enhance transgene expression in a clinical gene therapy setting (Diez et al.; p. 1535). An artisan would also be motivated to use a covalent bonds to attach an oligonucleotide sequence to the mRNA sequence being delivered into the cell as covalent bonds are known to provide rigid coupling among polypeptides and nucleic acids which result in a stable association en route to the nuclei (Tolmachov et al.; Abstract).
	Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date.
	
Claims 1, 9, 10, remain rejected and claim 81 is newly rejected under 35 U.S.C. 103 as being unpatentable over Aiuti et al. (supra) in view of Gori et al. (supra) and Schmidt and Grimm (supra) as applied to claims 1, 2, 4, 6, 7, 9 and 21-34  above, and further in view of Zhang et al. (WO2006065758) and Walsh et al (2013. Proceedings of the National Academy of Sciences of the United States of America, 110(39):15514-15515) for reasons of record set forth in the office action filed on 08/19/2020 and reiterated below.
Regarding claim 10 and newly added claim 81, Aiuti et al. in view of Gori et al. and Schmidt and Grimm as illustrated above provide teachings and motivations to practice a method of editing a genome in a cell with WAS gene mutations via CRISPR. However the references do not teach a gRNA with the sequence claimed in SEQ ID NO: 5267.
	Zhang et al. teaches SEQ ID NO: 20 (instant application’s SEQ ID NO: 5267), an exemplary nucleic acid sequence for the WAS gene by which nucleic acid sequences of the described invention anneal to in order to diagnose Wiskott-Aldrich Syndrome (para 0015, 0025).
	It would be obvious to one of ordinary skill in the art to utilize the sequence taught by Zhang et al. as gRNA in the method of genome editing taught by Aiuti et al. in view of Gori et al and Schmidt and Grimm with a reasonable expectation of success. gRNA is the basis for CRISPR as it confers sequence specificity in targeting the proper genes (Walsh et al., p. 11514). One would be motivated to use Zhang et al.’s sequence as gRNA in a method of genome editing in a cell for WAS because it codes for the WAS gene.  
	Therefore, the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.                                                                                                                                                                                                                                                                                                                                                                                     

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aiuti et al. (supra) in view of Gori et al. (supra) and Schmidt and Grimm (supra) as applied to claims 1, 2, 4, 6, 7, 9 and 21-34  above, and further in view of Konerman et al. (WO2015/089486).
Regarding claim 13, Aiuti et al. in view of Gori et al. and Schmidt and Grimm provide teachings and motivations to practice a method of genome editing in a cell containing WAS gene mutations utilizing CRISPR as described above. However, these references to not teach that the intergenic region is at least 500 bp upstream of the first exon of the endogenous was gene in the genome.
Konerman et al. teaches a method of using CRISPR to control gene expression in optimized CRISPR-Cas enzyme systems wherein gRNAs can target non-coding sequence (i.e. intergenic region) 
It would be obvious to one of ordinary skill in the art to target an area of an intergenic region 1000 bp from the exon as taught by Konerman et al. in the method of genomic editing of cells for the treatment for WAS as taught by Aiuti et al. in view of Gori et al. and Schmidt and Grimm with a reasonable expectation of success. One would be motivated to do so because the positioning improves functional domains which affect gene activation or gene inhibition (Konerman et al, para. 0084). 
Therefore, the invention as a whole would be obvious to one of ordinary skill in the art at the effective filing date.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/19/2020, with respect to the claim objections, 112(a) Enablement, 112(a) Written Description and 112(b) have been fully considered and are persuasive in light of the amendments made.  
The claim objection of claim 1 has been withdrawn. 
The 112(a) Enablement and Written Description rejections of claims 1-10, 13, and 21-34.
The 112(b) rejection of claims 3 and 10 has also been withdrawn.
	In regards to Applicant’s observation on page 6 regarding the telephonic species election set forth on 08/06/2020, examiner acknowledges that a typographical error was made regarding the species of claim 10 and confirms that SEQ ID NO: 5267 was searched in the previous Office Action filed on 08/19/2020. 
Applicant's arguments filed 11/19/2020 regarding the 103 rejections have been fully considered but they are not persuasive. 
Pages 8-10 of Applicant’s arguments address the first 103 rejection of claims 1, 2, 4, 6, 7, 9 and 21-34. Applicant argues that the references fail to provide reason or motivation for one of ordinary skill in the art to develop a method of genome editing in a cell which specifically targets an intergenic region 
Applicant describes Table 4’s gRNAs in that those with high efficiency are those that specifically target an intergenic region upstream of the WAS promoter that can be used in editing methods and argues that none of the cited references teach or suggest targeting an oligonucleotide comprising a first region of at least 15 bp thus it would not be obvious to bridge the gap.
Examiner disagrees. Although there are positive clinical results in Aiuti et al., one of ordinary skill in the art would be motivated to utilize CRISPR/Cas 9 with the method of Aiuti et al. because Schmidt and Grimm teach that the CRISPR/Cas9 system, which is compatible with any available viral vector delivery system, can improve upon the SIN lentiviral vectors of Aiuti et al. because CRISPR/Cas9 can ensure transgene persistence and has been shown to produce cleavage efficiencies in some cases which surpass that of SIN lentiviral vectors with zin finger nucleases (p. 262-263). Although this motivation was not previously stated in the rejection involving the references of Aiuti et al., Gori et al. and Schmidt and Grimm, it has been added for clarification. Furthermore, regarding the oligonucleotide, Schmidt and Grimm, as stated in the previous Office Action, teach that typically when utilizing CRISPR and Cas9, targeting first regions comprising 20 nucleotides upstream of the promoter region are routine in the art.

One pages 10-12, Applicant addresses 103 rejections directed to claims 1 and 10, 1 and 3, and 1, 5 and 8. 
In the case of the rejection regarding claims 1 and 10, Applicant argues that Zhang and Walsh do not remedy the deficiencies found in the teachings of Aiuti et al., Gori et al. and Schmidt and Grimm and thus do not teach the present invention. Applicant argues that Zhang is directed to nucleotide sequences for amplifying and sequencing the exon and exon-intro boundaries of the WAS protein gene and Walsh is a commentary article directed to a variant CRISPR-Cas9 system. Neither of these references, alone or in combination with Aiuti et al., Gori et al., and Schmidt and Grimm, teach or suggest a method of genome editing a cell resulting in reduced expression of an endogenous WAS gene, which includes a targeting oligonucleotide comprising a first region of at least 15 bases complementary to an intergenic region upstream of the endogenous WAS gene promoter. 
In the case of the rejection regarding claims 1 and 3, Applicant argues that Jaenisch et al. fail to teach or suggest a method of genome editing a cell resulting in reduced expression of an endogenous WAS gene, which includes a targeting oligonucleotide comprising a first region of at least 15 bases complementary to an intergenic region upstream of the endogenous WAS gene promoter as Jaenisch et al. is directed towards the use of CRISPR/Cas for mutating nucleic acids. Thus, Jaenisch et al. fail to make up for the deficiencies of Aiuti et al., Gori et al., and Schmidt and Grimm. 
In the case of the rejection of claims 1, 5 and 8, Applicant  also the same as the previously presented arguments with respect to Davis et al., Diaz et al. and Tolmochov et al. in regards to not remedying the deficiencies of Aiuti et al., Gori et al. and Schmidt and Grimm. Thus Applicant requests that the rejection be withdrawn.

One would be motivated to utilize CRISPR/Cas with Aiuti et al.’s method of treatment via genome editing with respect to WAS because Schmidt and Grimm teach that the CRISPR/Cas9 system, which is compatible with any available viral vector delivery system, can improve upon the SIN lentiviral vectors of Aiuti et al. because CRISPR/Cas9 can ensure transgene persistence and has been shown to produce cleavage efficiencies in some cases which surpass that of SIN lentiviral vectors with zin finger nucleases (p. 262-263). Although this motivation was not previously stated in the rejection involving the references of Aiuti et al., Gori et al. and Schmidt and Grimm, it has been added for clarification. Furthermore, regarding the oligonucleotide, Schmidt and Grimm, as stated in the previous Office Action, teach that typically when utilizing CRISPR and Cas9, targeting first regions comprising 20 nucleotides upstream of the promoter region are routine in the art.
Furthermore, Walsh, Diaz, and Tolmochov provide motivations to combine the references of the rejections discussed above as set forth in the present Office Action.
Applicant’s Arguments have been fully considered but are not persuasive.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635